IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,485



                      EX PARTE DENNIS HILDEBRANT, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20090D04496 IN THE 120th DISTRICT COURT
                          FROM EL PASO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty-two years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.

        The trial court has determined, after conducting a live evidentiary hearing, that trial counsel
                                                                                                       2

failed to timely file a notice of appeal. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 20090D04496

from the 120th Judicial District Court of El Paso County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: February 2, 2011
Do Not Publish